Citation Nr: 0914444	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  06-30 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for a 
back disorder.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for a cervical spine 
disorder.

4.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from March 1966 to 
March 1970. 

This appeal comes to the Board of Veterans' Appeals (Board) 
from an April 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska, which, inter alia, found that new and material 
evidence has been received to reopen a previously denied 
claim for service connection for a back disorder, but denied 
the de novo issue of entitlement to service connection for a 
back disorder.  In addition, the RO denied service connection 
for a cervical spine disorder and for bilateral hearing loss.

The Board notes that, in November 2006 and June 2007 after 
certification of his appeal, the Veteran submitted additional 
evidence consisting of duplicate service treatment records 
(STRs) and letters from his treating physicians, results from 
a private audiogram, and letters from the Veteran to his 
parents concerning his in-service medical condition dated in 
June 1968 and April 1969.  However, through his 
representative, he has waived his right to have the RO 
initially consider this additional evidence; therefore, the 
Board accepts this additional evidence for inclusion in the 
record and consideration by the Board at this time.  See 
generally 38 C.F.R. §§ 20.709, 20.800, 20.1304 (2008).


FINDINGS OF FACT

1.  The RO denied service connection for a back condition in 
a January 1971 rating decision.  The Veteran was notified of 
the decision and of his appellate rights, but he did not 
initiate an appeal.

2.  The additional evidence received since the January 1971 
rating decision is new, relevant, and raises a reasonable 
possibility of substantiating the claim.

3.  The Veteran has a current diagnosis of a back disorder, 
including degenerative disc disease. 

4.  There is probative medical evidence against a link 
between the Veteran's current    back disorder and his period 
of active military service. 

5.  The Veteran has a current cervical spine disorder, 
diagnosed as cervical disc disease with nerve root syndrome.

6.  There is no evidence of a cervical spine disorder within 
service or for many years thereafter.

7.  There is no evidence of record suggesting a link between 
the Veteran's current cervical spine disorder and his period 
of active military service.

8.  The Veteran has a current diagnosis of bilateral 
sensorineural hearing loss.

9.  There is no evidence of hearing loss within service or 
within one year of service, or for many years thereafter.

10.  There is probative medical evidence against a link 
between the Veteran's current bilateral hearing loss and his 
period of active military service.


CONCLUSIONS OF LAW

1.  The January 1971 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2008).

2.  New and material evidence has been received since the 
January 1971 decision to reopen the claim for service 
connection for a back disorder.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2008).  

3.  A back disorder was not incurred in or aggravated by 
service, nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2008).

4.  A cervical spine disorder was not incurred in or 
aggravated by service.  
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

5.  Bilateral hearing loss was not incurred in or aggravated 
by service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of a 
VCAA letter from the RO to the Veteran dated in March 2006.  
That letter effectively satisfied the notification 
requirements of the VCAA consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by (1) informing the Veteran 
about the information and evidence not of record that was 
necessary to substantiate his service-connection claims, (2) 
informing the Veteran about the information and evidence the 
VA would seek to provide, and (3) informing the Veteran about 
the information and evidence he was expected to provide.  
See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Thus, the Board finds that the RO has provided all 
notice required by the VCAA as to the three elements of 
notice.  38 U.S.C.A. 
§ 5103(a).  See Pelegrini II, Quartuccio, supra.

The Board notes that for claims pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the fourth element requirement that VA request that 
a claimant submit any evidence in his or her possession that 
might pertain to the claim.  See 73 Fed. Reg. 23,353 (Apr. 
30, 2008).  Consequently, the presence and/or absence of 
notice of this element in this case is of no consequence 
because it is no longer required by law.

In addition, with regard to new and material evidence, the 
March 2006 VCAA notice letter is compliant with the recent 
Court decision in Kent v. Nicholson, 20 Vet. App. 1 (2006), 
as it sufficiently explained the bases of the prior denials 
(i.e., the deficiencies in the evidence when the claim was 
previously considered).  [In any event, in light of the 
Board's favorable action with regard to the Veteran's 
application to reopen his previously denied back claim, any 
notice deficiencies would not be harmful.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).]  

Furthermore, in another VCAA letter dated in March 2006, the 
RO also provided the Veteran with notice that a disability 
rating and an effective date will be assigned if service 
connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 
473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  Thus, the Veteran has received all 
required notice in this case, such that there is no error in 
content. 

The RO also correctly issued the two March 2006 VCAA notice 
letters prior to the April 2006 adverse determination on 
appeal.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini II, 18 Vet. App. at 120.  Thus, there is no 
timing error with regard to the VCAA notice.

With respect to the duty to assist for both the current and 
previously denied claims, the RO has secured the Veteran's 
STRs, VA treatment records, and private treatment records as 
identified and authorized by the Veteran, who also submitted 
additional private treatment records to the RO.  Moreover, 
the Veteran and his representative have submitted several 
statements, including one from the Veteran's wife, in support 
of the claim.  In addition, the VA provided the Veteran with 
three VA examinations and obtained a VA medical nexus opinion 
in connection with his back and bilateral hearing loss 
claims.  

The Board acknowledges the lack of a VA examination regarding 
the nature and etiology of the Veteran's alleged cervical 
spine disorder; however, such an examination is unnecessary 
in this case.  In this regard, VA must provide a 
medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, (2) evidence establishing that an event, injury, 
or disease occurred in service or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies, and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for VA to 
make a decision on the claim.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 
38 C.F.R. § 3.159(c)(4).  Here, although there is evidence of 
a current diagnosis of cervical spine disorder, the evidence 
reflects neither a cervical spine disability in service nor a 
presumptive disability within one year of discharge from 
service.  Further, there is no medical evidence indicating a 
link between any current cervical spine disorder on appeal 
and service, or the continuity of symptomatology of 
disability since service.  Thus, the second and third 
elements of McLendon are not met and a VA examination to 
establish a nexus is not required.  Therefore, there is no 
indication that any additional evidence remains outstanding, 
and the duty to assist has been met.  38 U.S.C.A. § 5103A.

II.  Analysis - New and Material Evidence

The RO initially denied service connection for a back 
condition in a January 1971 rating decision.  [Evidence 
available at that time showed no chronic back disability 
associated with the Veteran's service.]  The RO notified the 
Veteran of that decision, but he did not initiate an appeal.  
Therefore, that decision is final and binding on him based on 
the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1103.  

Regardless of the RO's actions, the Board has jurisdictional 
responsibility to determine whether a claim previously denied 
by the RO is properly reopened.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 
7105(c)).  See also Barnett v. Brown, 83 F. 3d 1380 (Fed. 
Cir. 1996) and VAOPGCPREC 05-92 (March 4, 1992).  
Accordingly, the Board must initially determine on its own 
whether there is new and material evidence to reopen this 
claim before proceeding to readjudicate the underlying merits 
of this claim.  If the Board finds that no such evidence has 
been offered, that is where the analysis must end.  

The veteran filed a claim to reopen service connection for a 
back disorder in March 2006.  Because the Veteran's claim to 
reopen service connection was filed after 2001, the amended 
regulations are applicable.  See 66 Fed. Reg. at 45,620.  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Court has held that, in determining whether new and 
material evidence has been submitted to reopen a claim, it is 
necessary to consider all evidence added to the record since 
the last time the claim was denied on any basis.  See Evans 
v. Brown, 9 Vet. App. 273 (1996) (emphasis added).  

Upon reviewing the evidence received since the January 1971 
rating decision, the Board finds that new and material 
evidence within the meaning of 38 C.F.R. 
§ 3.156(a) has been received.  Specifically, a letter from 
the Veteran's treating physician dated in July 2006 and a VA 
medical opinion dated in September 2006 provided medical 
nexus opinions regarding the relationship between the 
Veteran's current back disorder and his military service.  
See letter from Dr. T.S., dated in July 2006; and VA medical 
opinion report dated in September 2006.  
  
Thus, presuming the credibility of this evidence, these 
records present evidence of the nexus between the Veteran's 
current back disorder and his military service.  This 
evidence is new, not cumulative, and relates directly to an 
unestablished fact necessary to substantiate the Veteran's 
claim.  Thus, as new and material evidence has been received, 
the Veteran's claim for service connection for a back 
disorder is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).

III.  Analysis - Service Connection

Service connection may be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may 
be demonstrated either by showing direct service incurrence 
or aggravation, or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

Service connection requires competent evidence showing (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  See 
also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  A demonstration of continuity of symptomatology 
is an alternative method of demonstrating the second and/or 
third Caluza elements discussed above.  Savage, 10 Vet. App. 
at 495-496.  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).  

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 
38 C.F.R. § 3.309(a) (listing applicable chronic diseases, 
including arthritis and other organic diseases of the nervous 
system, such as sensorineural hearing loss).  This 
presumption, however, is rebuttable by probative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.   

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the United 
States Court of Appeals for Veterans Claims (Court) recently 
emphasized that, when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

A.  Back Disorder

As discussed above, the Board has reopened the Veteran's 
claim for service connection for a back disorder.  Initially, 
the Board observes that the RO has previously addressed the 
claim on the merits throughout the appeal, so that the Board 
may also do so without prejudice to the Veteran.  Bernard v. 
Brown, 4. Vet. App. 384, 392-94 (1993).

In this case, the Veteran contends that his current back 
disorder resulted from a back injury he sustained during 
service, which in turn has caused chronic back pain and a 
back disorder.  See claim to reopen for service connection 
dated in March 2006; letter from Dr. T.S., dated in July 
2006; and VA Form 9 dated in September 2006.

As previously mentioned, the first requirement for any 
service connection claim is the existence of a current 
disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 
225.  In this regard, X-ray results in 2000 initially 
revealed osteoporosis; large herniations at the L2-3 and L3-4 
levels; and severe spinal stenosis at L2-3, 3-4, and 4-5 in 
2000.  See radiology report from Hastings Radiology 
Associates dated in July 2000.  During a physical therapy 
evaluation in October 2005, the assessment from X-ray results 
showed spondylosis and levoscoliosis involving the lumbar 
spine.  Further, during a neurology consult in the same 
month, the examiner provided a diagnosis of failed back 
syndrome, status post lumbar laminectomy x 2.  See VA 
treatment records dated in October 2005.  Thus, there is 
sufficient evidence of a current back disorder.  
Consequently, the determinative issue is whether the 
Veteran's back disorder is somehow attributable to his 
military service.  See Watson v. Brown, 4 Vet. App. 309, 314 
(1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).   
 
In-service, the Veteran was treated twice, in June 1968 and 
December 1968, for back pain.  At the time of treatment in 
June 1968, the Veteran was found to have chronic back strain 
as secondary to a poor bed.  X-ray results of the spine were 
within normal limits, but showed several Schmorl's nodes.  X-
ray and laboratory test results from December 1968 were 
negative.  Otherwise, the Veteran's STRs are negative of any 
other evidence of complaints of, or treatment for, any back 
problems.  In that regard, the Veteran informed his parents 
in a letter dated in June 1968 that X-ray results of his back 
were normal, and stated that he had done nothing to injure 
his back.  Significantly, the Veteran's separation 
examination in December 1969 did not note any back problems 
or injuries that he alleges he suffered.  

Post-service, the Veteran consulted with a physician on March 
13, 1970, three days after discharge from service.  At that 
time, X-ray results showed some asymmetrical facets in the 
lower back, though the in-service injury was not 
demonstrated.  There was also some slight thickening in L3's 
left lateral process of questionable significance.  See 
letter from Dr. W.B., dated in October 1970.  However, a VA 
examination in December 1970 revealed a normal dorsolumbar 
spine, and the diagnosis at the time was mid-back pain, 
etiology undetermined.  See VA examination report dated in 
December 1970.  In this regard, pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom. Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).  The Veteran 
subsequently received further treatment for back pain in 
January 1982 and in the 1990s.  See medical treatment records 
from Dr. T.S., dated in January 1982 and from January 1990 to 
August 1990.  However, no back disorder was diagnosed during 
this time period.

In July 2000, the Veteran reported an injury while doing some 
work, and experiencing pain in the left buttock, anterior 
thigh, and anterior shin.  X-rays of his back revealed 
osteoporosis; large herniations at the L2-3 and L3-4 levels; 
and severe spinal stenosis at L2-3, 3-4, and 4-5.  See 
treatment record from Methodist Hospital dated in July 2000 
and radiology report from Hastings Radiology Associates dated 
in July 2000.  According to the evidence of record, this was 
the first time the Veteran was diagnosed with a back 
disorder, which constitutes a period of 30 years after 
discharge from service.  The United States Court of Appeals 
for the Federal Circuit (Federal Circuit Court) has 
determined that such a lapse of time is an important factor 
for consideration in deciding a service connection claim.  
See Maxson v. Gober, 230 F.3d 1330, 1332 (Fed. Cir. 2000).  
The Veteran subsequently underwent left-sided L2-3 and left-
sided 4-5 microlumbar discectomies in the same month.  See 
treatment record from Methodist Hospital dated in July 2000.   

A radiology report dated in February 2002 revealed mild disc 
desiccation without loss of height or disc herniation at L5-
S1; degenerative disc disease with loss of disc height at L4-
5, with severe spinal stenosis caused by a large left 
posterolateral contrast enhancing mass extending into the 
left neural foramen, and a mass along the right 
posterolateral aspect of the spinal canal; dessication of the 
disc without herniation at L3-4; severe degenerative disc 
disease with loss of disc height as well as a left 
paracentral disc herniation; degenerative disc disease at L1-
2 without central canal stenosis; and a rounded lesion within 
the anterior L1 vertebral body.  See radiology report from 
Dr. T.S., dated in February 2002.  In May 2002, the Veteran 
underwent another L4-5 discectomy, after reporting that his 
back had been well-controlled for a couple of years, but that 
he began to notice increased pain in his middle back with 
radiation down his left leg and into his toes in December 
2001.  X-rays at that time revealed degenerative disc disease 
and mild dextroconcave scoliosis in the lumbar spine.  See 
treatment records and X-ray report from Nebraska Medical 
Center dated in May 2002.    

A treatment record dated in August 2005 showed the Veteran 
reporting new complaints of neck and chronic back pain.  The 
Veteran reported that the back pain was in the lower back and 
radiated to the left lower leg.  He was diagnosed with 
chronic low back pain at the time.  See VA treatment record 
dated in August 2005.  In October 2005, an X-ray of the 
Veteran's spine showed spondylosis and levoscoliosis 
involving the lumbar spine.  See VA treatment record dated in 
October 2005.  

A July 2006 statement from the Veteran's wife indicated that 
since her marriage to the Veteran in September 1969, he has 
complained of soreness in his lower back.  See statement from 
the Veteran's wife dated in July 2006.  However, aside from 
the X-rays and surgeries in July 2000 and in May 2002, and 
the treatment he received in March 1970 and August 2005, 
there is no other evidence of other or current treatment for 
a back disorder.  Furthermore, during a visit to a VA 
facility (VAMC) in April 2004, the Veteran indicated that his 
back pain began in June 2000.  See VA treatment record dated 
in April 2004.  In this regard, although the Veteran and his 
wife are competent to report back pain and worsening symptoms 
since service, their lay statements as to continuity of 
symptomatology are outweighed by the available medical 
evidence showing no diagnosis of a back disorder until 
decades after discharge from service.  See generally Barr v. 
Nicholson, 21 Vet. App. 303, 310 (2007).  See also Buchanan 
v. Nicholson, 451 F.3d 1331, 1337 (2006) (finding that the 
Board may weigh the absence of contemporaneous medical 
evidence against the lay evidence in determining credibility, 
but the Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by 
contemporaneous medical evidence).  

Therefore, in light of the diagnosis of a back disorder 
decades after service and the lack of evidence showing 
treatment throughout the years following service, the 
presumption of in-service incurrence for arthritis is not for 
application.  38 U.S.C.A. §§ 1101, 1112(a)(1); 38 C.F.R. §§  
3.307(a)(3), 3.309.  Additionally, the Board finds no 
evidence of non-chronic back disorder in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage, 10 Vet. App. 494-97.  

Finally, as to a nexus between the Veteran's current back 
disorder and his active military service, the medical 
evidence of record on this determinative issue includes one 
favorable medical opinion from the Veteran's treating 
physician and one unfavorable VA medical opinion.  In this 
regard, in the evaluation of the probative value of competent 
medical evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  Owens 
v.  Brown, 7 Vet. App. 429, 433 (1995).

As to the positive opinion, a statement provided by Dr. T.S., 
in July 2006, indicated that the Veteran sustained an injury 
in 1968 while in service, and opined that it was "[the 
physician's] assumption that the initial precipitating event 
of 1968 was likely the start of this chronic, persistent back 
problem that has result in subsequent surgery and medical 
disability" and that "it is at least as likely as not that 
this precipitating event, which is [the Veteran's] first 
recollection of back injury, started the series of events 
that has led to his medical disability."  See letter from 
Dr. T.S., dated in July 2006.  In this regard, the Board 
finds this opinion to be of limited probative value because 
there is no indication that a review of the Veteran's 
pertinent STRs or other post-service records was conducted by 
the physician.  See Elkins v. Brown, 5 Vet. App. 478 (1993); 
Black v. Brown, 5 Vet. App. 177 (1993) (highlighting doctor's 
failure to consider the relevant pre- and post-service 
medical history).  When medical history is provided by a 
Veteran and recorded or transcribed by an examiner without 
additional enhancement or analysis is not competent medical 
evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
However, the Court has held that VA cannot reject a medical 
opinion simply because it is based on a history supplied by 
the Veteran; the critical question is whether that history 
was accurate and credible.  Kowalski v. Nicholson, 19 Vet. 
App. 171 (2005); see, e. g., Coburn v. Nicholson, 19 Vet. 
App. 427, 432 (2006) (reliance on a Veteran's statement 
renders a medical report incredible only if the Board rejects 
the statements of the Veteran).  See also Nieves-Rodriguez 
v. Peake, 22 Vet. App. 295 (2008).  

Here, although Dr. T.S. stated that he has treated the 
Veteran for over 25 years, it does not appear that he was 
aware of the lack of documentation of a back injury in the 
Veteran's STRs and failed to mention the Veteran's post-
service back injury in July 2000.  See 38 C.F.R. § 3.303(b).  
Moreover, evidence of record also indicates that the Veteran 
made conflicting statements regarding his alleged back injury 
in service.  Specifically, in his June 1968 letter to his 
parents, the Veteran recalled doing nothing to injure his 
back; yet, he reported an in-service injury to Dr. T.S.  
Thus, Dr. T.S.'s opinion appears to have been mostly based on 
the Veteran's reported history, which did not appear to be 
entirely accurate. 

As to the unfavorable VA opinion, the RO obtained this 
medical opinion in September 2006 after receiving Dr. T.S.'s 
statement in July 2006.  In providing this medical opinion, 
the VA examiner performed a thorough review of the Veteran's 
STRs and post-service treatment records, and conducted a 
thorough literature search concerning the Schmorl's nodes 
found on the Veteran's spine in June 1968.  The September 
2006 VA examiner first indicated that although there is some 
relationship between Schmorl's nodes and isolated injuries 
and disc disease, any further comments would be speculation 
as this was only noted on one X-ray report in the 1970s.  The 
VA examiner then emphasized that records show that the 
Veteran had sustained a back injury in 2000, and that because 
of this injury, it would be medically impossible to determine 
the specific cause of the Veteran's disc disease or when it 
occurred.  The VA examiner also noted that the back injury 
the Veteran sustained in 2000 easily could have started his 
disc disease, thus providing evidence of a possible post-
service intercurrent cause for the Veteran's current back 
disorder under 38 C.F.R. § 3.303(b).  On the other hand, the 
VA examiner also stated that "it is at least as likely as 
not a portion of his back pain nowadays is related to back 
pains while [in] active duty because of the notations of back 
pains and Schmorl's nodes when he was in the military."  See 
VA medical opinion report dated in September 2006.  However, 
as already noted earlier, pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez, supra. 

Thus, the Board finds that this September 2006 VA medical 
opinion is entitled to great probative weight as this opinion 
was provided after a detailed review of the Veteran's entire 
medical history and a thorough search of the literature on 
Schmorl's nodes and disc disease.  

Thus, the Board concludes the September 2006 VA opinion 
suggesting no nexus outweighs the favorable positive opinion 
by Dr. T.S., mentioned above, and finds that post-service 
medical records, as a whole, provide very negative evidence 
against the Veteran's back disorder claim as they reveal a 
back disorder that began decades after service with no 
connection to service.  Boyer, 210 F.3d at 1353; Maggitt v. 
West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  

The Board emphasizes that although the Veteran is competent 
to state that he has experienced worsening pain in his back 
over time and received treatment for back pain, he is not 
competent to render an opinion as to the medical etiology of 
his current back disorder, absent evidence showing that he 
has medical training or expertise.  See 38 C.F.R. 
§ 3.159(a)(2); Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494.  Although the 
Veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance, the benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of 
the evidence is against the claim.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990); Cromer v. 
Nicholson, 19 Vet. App. 215, 217-18.  

B.  Cervical Spine Disorder

The Board now turns to analysis of the evidence regarding the 
Veteran's cervical spine disorder, which he contends resulted 
from an in-service injury during active duty.  See VA Form 9 
dated in September 2006.

As previously mentioned, the first requirement for any 
service connection claim is the existence of a current 
disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 
225.  In this regard, the Veteran was found to have cervical 
disc disease with nerve root syndrome during a recent VA 
neurology consult.  X-ray results of the cervical spine 
showed minimal osteoarthritis at C5-6.  See VA neurology 
consult report dated in October 2005.  Thus, there is 
sufficient evidence of a current back disorder.  
Consequently, the determinative issue is whether the 
Veteran's cervical spine disorder is somehow attributable to 
his military service.  See Watson, supra, 4 Vet. App. at 314; 
Maggitt, supra, 202 F.3d at 1375; D'Amico, supra, 209 F.3d at 
1326; Hibbard, supra, 13 Vet. App. at 548; and Collaro, 
supra, 136 F.3d at 1308.   

However, a review of the Veteran's STRs reveals that, despite 
the Veteran's assertions of an in-service injury to his neck, 
no evidence exists of complaints, treatment, or diagnosis of 
a neck injury or problems with his neck throughout his years 
of active service.  Significantly, the Veteran's separation 
examination in December 1969 also revealed no problems with 
his neck, and his letters to his parents dated in June 1968 
and April 1969, while referencing other injuries and 
illnesses, also mentioned no neck injuries.  Thus, the Board 
must find that the STRs, as a whole, provide negative 
evidence against this claim, as they show neither complaints 
nor evidence of any neck problems or injuries.  

Post-service, there is no medical evidence of a neck problem 
until August 2005, when the Veteran began to complain of neck 
pain.  This is a period of approximately 35 years after the 
Veteran's discharge from military service.  Furthermore, the 
Veteran indicated during an October 2005 physical therapy 
consult that the onset for his neck pain was six weeks prior 
to the consult.  In that regard, as previously mentioned, the 
Federal Circuit Court has determined that such a lapse of 
time is a factor for consideration in deciding a service 
connection claim.  See Maxson, supra, 230 F.3rd at 1333.  
Additionally, aside from the August 2005 complaint of neck 
pain, the October 2005 physical therapy consult, and the 
October 2005 neurology consult as mentioned above, post-
service treatment records reveal no treatment whatsoever for 
any neck problems.  Thus, although he is competent to report 
worsening of his neck pain or disorder since service, the 
Veteran's lay statements here as to continuity of 
symptomatology are outweighed by the available medical 
evidence showing no complaints or objective indication of 
hearing loss until decades after discharge.  See Barr, supra, 
21 Vet. App. at 310; Buchanan, supra, 451 F.3d at 1337.  It 
follows, therefore, that the Board finds no evidence of 
arthritis in the cervical spine or other chronic disease 
within one year after the Veteran's separation from service.  
38 U.S.C.A. §§ 1101, 1112(a)(1); 38 C.F.R. 
§§  3.307(a)(3), 3.309.  Additionally, there also is no 
evidence of non-chronic cervical spine disorder in service 
with continuity of symptomatology demonstrated thereafter.  
38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 494-97.  

As for a nexus between the Veteran's current cervical spine 
disorder and his active military service, no medical evidence 
supports this assertion.  See Boyer, 210 F.3d  1351; Maggitt, 
202 F.3d 1370.  Specifically, no post-service medical records 
obtained by VA or submitted by the Veteran link his cervical 
spine disorder to service.  These medical reports simply do 
not in any way associate his cervical spine disorder with his 
military service.  Thus, as a whole, post-service medical 
records provide negative evidence against the Veteran's 
cervical spine claim as they reveal a cervical spine disorder 
that began decades after service with no connection to 
service.

The Board emphasizes that although the Veteran is competent 
to state that he has experienced worsening neck pain over 
time, he is not competent to render an opinion as to the 
medical etiology of his current cervical spine disorder, 
absent evidence showing that he has medical training or 
expertise.  See 38 C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d 
at 1377; Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. 
at 494.  Although the Veteran is entitled to the benefit of 
the doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim.  38 
U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 53; Cromer, 19 Vet. 
App. at 217-18.

C.  Bilateral Hearing Loss

The Veteran contends that he has a bilateral hearing loss 
disability as a result of exposure to noise from handguns, 
rifles, and jet engines while serving as a security police 
officer during active duty.  See July 2006 VA examination 
report, September 2006 VA Form 9, and October 2006 letter 
from Dr. C.F.

The threshold for normal hearing is from zero to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The first requirement for any service connection claim is the 
existence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  In this regard, a July 2006 VA 
audiogram assessed the Veteran with bilateral sensorineural 
hearing loss and provided pure tone thresholds, in decibels, 
as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
10
10
20
65
50
LEFT
15
15
30
55
50

Speech recognition score was 96 percent for the right ear and 
94 percent for the left ear.  Furthermore, an October 2006 
private audiogram also showed severe bilateral high-frequency 
sensorineural hearing loss.  See audiogram report from Dr. 
C.F., dated in October 2006.  Thus, there is sufficient 
evidence of current bilateral hearing loss.  

However, a review of the Veteran's STRs reveals no 
complaints, treatment, or diagnosis of hearing loss in either 
ear throughout his years of active service.  Significantly, 
neither the Veteran's entrance examination in November 1965 
nor his separation examination in December 1969 revealed any 
hearing loss within VA standards in either ear.  38 C.F.R. § 
3.385.  Thus, the Board must find that the STRs, as a whole, 
provide negative evidence against this claim, as they show 
neither complaints nor evidence of any hearing loss.  

Post-service, there is no medical evidence of hearing loss 
until July 2006, when the Veteran was found to have bilateral 
hearing loss during a VA audiology examination.  See VA 
examination report dated in July 2006.  This is a period of 
approximately 36 years between a diagnosis of hearing loss 
and the Veteran's discharge from military service.  In that 
regard, as previously mentioned, the Federal Circuit Court 
has determined that such a lapse of time is a factor for 
consideration in deciding a service connection claim.  See 
Maxson, supra, 230 F.3rd at 1333.  Moreover, aside from the 
July 2006 VA audiology examination and a private audiogram in 
October 2006, post-service treatment records reveal no 
treatment whatsoever for hearing loss.  Thus, although he is 
competent to report worsening of hearing since service, the 
Veteran's lay statements here as to continuity of 
symptomatology are outweighed by the available medical 
evidence showing no complaints or objective indication of 
hearing loss until decades after discharge.  See Barr, supra, 
21 Vet. App. at 310; Buchanan, supra, 451 F.3d at 1337.  It 
follows, therefore, that the Board finds no evidence of 
sensorineural hearing loss or other chronic disease within 
one year after the Veteran's separation from service.  38 
U.S.C.A. §§ 1101, 1112(a)(1); 38 C.F.R. §§  3.307(a)(3), 
3.309.  Additionally, there also is no evidence of non-
chronic hearing loss in service with continuity of 
symptomatology demonstrated thereafter.  38 C.F.R. § 
3.303(b); Savage, 10 Vet. App. 494-97.  

As to a nexus between the Veteran's current bilateral hearing 
loss and his active military service, the findings of the 
July 2006 VA audiology examiner provide strong evidence 
against the claim.  In this regard, the July 2006 VA examiner 
noted that the Veteran's hearing was normal in the left ear 
at separation from service, and that a mild hearing loss at 
6000 Hertz in the right ear at separation from service did 
not represent a significant threshold shift between entrance 
and separation tests.  Given this information and the level 
of noise exposure the Veteran experienced during service, the 
July 2006 VA examiner found that it is unlikely that his 
hearing loss in either ear is due to military noise exposure.  
See VA examination report dated in July 2006.  The July 2006 
VA examiner further indicated that civilian noise exposure 
and presbycusis are likely contributing factors to the 
Veteran's bilateral hearing loss, thus providing evidence of 
a possible post-service intercurrent cause for the Veteran's 
current bilateral hearing loss under 38 C.F.R. § 3.303(b).  

The Board acknowledges that Dr. C.F., a private audiologist, 
submitted a statement in October 2006 indicating that the 
Veteran's bilateral hearing loss is likely due to noise 
exposure in service.  In his statement, Dr. C.F. noted the 
Veteran's history of exposure to noise from rifles, handguns, 
and loud jet engines, and his lack of exposure to noise post-
service, concluding that the noise exposure in service caused 
the Veteran's current bilateral hearing loss.  See letter 
from Dr. C.F., dated in October 2006.  However, the Board 
finds this medical nexus opinion to be of limited probative 
value because there is no indication that a review of the 
Veteran's pertinent STRs or other post-service records was 
conducted by the physician.  See Elkins, supra; Black, supra.  
In this regard, when medical history is provided by a Veteran 
and recorded or transcribed by an examiner without additional 
enhancement or analysis is not competent medical evidence.  
LeShore, supra, 8 Vet. App. at 409.  However, in evaluating 
the credibility of a medical opinion based on a history 
supplied by the Veteran; the critical question is whether 
that history was accurate and credible.  Kowalski, supra; 
Coburn, supra.  See also Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295 (2008).  Here, it appears that Dr. C.F. did not 
review the Veteran's STRs, particularly his December 1969 
separation examination showing no hearing loss in either ear, 
and his post-service intercurrent noise exposure through 
hunting activities.  See 38 C.F.R. § 3.303(b).  Thus, Dr. 
C.F.'s opinion appears to have been mostly based on the 
Veteran's reported history, which did not appear to be 
entirely accurate or complete. 

Thus, the Board finds that the July 2006 VA examiner's 
medical opinion is entitled to great probative weight as this 
opinion was provided after a detailed review of the Veteran's 
entire medical history and post-service noise exposure, and 
finds that the July 2006 VA medical opinion suggesting no 
nexus outweighs the favorable positive opinion by Dr. C.F.  

Thus, as a whole, post-service medical records provide 
negative evidence against the Veteran's bilateral hearing 
loss claim as they reveal bilateral hearing loss that began 
decades after service with no connection to service.  Boyer, 
210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. 
Cir. 2000).  

The Board emphasizes that although the Veteran is competent 
to state that he has experienced diminished hearing over 
time, he is not competent to render an opinion as to the 
medical etiology of his current bilateral hearing loss, 
absent evidence showing that he has medical training or 
expertise.  See 38 C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d 
at 1377; Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. 
at 494.  Although the Veteran is entitled to the benefit of 
the doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim.  38 
U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 53; Cromer, 19 Vet. 
App. at 217-18.


ORDER

As new and material evidence has been received, the 
previously denied claim for service connection for a back 
disorder is reopened. 

Service connection for a back disorder is denied.

Service connection for a cervical spine disorder is denied.

Service connection for bilateral hearing loss is denied.



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


